Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one end portion” and “another end portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “one end portion” and “another end portion” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a moving wheel" in line 10 in association with the movement assisting tool; a moving wheel is also recited in the preamble in line 2 in association with the battery unit. The recitation of “a moving wheel” in reference to two different and distinct elements renders the claim indefinite.
Claim 1 recites the limitation "the wheel" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It appears as though the limitation “the wheel” is referring to the “moving wheel” associated with the battery unit in the preamble and the claim has been examined as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sindlinger (9,216,750).
Consider Claim 1, Sindlinger discloses a movement assisting tool for attachment to a battery unit comprising a main body portion that accommodates a battery, a moving wheel provided in one portion of a lower portion of the main body portion, and a ground contact portion provided in another portion of the lower portion of the main body portion, the movement assisting tool comprising: an attachment portion(14) that can be attached to and removed from the main body portion (76); a leg portion (12) that is coupled to the attachment portion and extends from the attachment portion; and a moving wheel (16) supported by an extension portion (48) of the leg portion, wherein, in a state (Fig. 9) where the attachment portion is attached to the main body portion and the moving wheel is touching the ground, the battery unit (78) is in an inclined orientation in which the wheel is touching the ground and the ground contact portion (78c) is raised above the ground.
It is noted that the preamble describes a tool for moving a battery unit and Sindlinger discloses a tool for moving a livestock chute, however, it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Consider Claim 2, Sindlinger discloses all the features of the claimed invention, as described above, and further discloses wherein the attachment portion (14) has a predetermined length along a width direction of the main body portion, and wherein two leg portions (54a, 54b) are respectively coupled to and extend from one end portion and another end portion (respective ends of 56c), with respect to a direction along the predetermined length, of the attachment portion.
Consider Claim 3, Sindlinger discloses all the features of the claimed invention, as described above, and further discloses wherein the predetermined length is the same as the length (length of 78a, Fig. 6A) of the main body portion in the width direction.
Consider Claim 4, Sindlinger discloses all the features of the claimed invention, as described above, and further discloses a frame (56) coupled to and extends between the leg portions that are respectively coupled to the one end portion and the other end portion, with respect to the direction along the predetermined length, of the attachment portion.
Consider Claim 5, Sindlinger discloses all the features of the claimed invention, as described above, and further discloses wherein the attachment portion (14) can be attached to and removed from the other portion (80) of the lower portion of the main body portion.
Consider Claim 6, Sindlinger discloses all the features of the claimed invention, as described above, but does not disclose in the other portion of the lower portion of the main body portion, the attachment portion can be attached so as to span a bottom portion of the main body portion and a vertical wall portion of the main body portion that is connected to the bottom portion.
Lunski discloses in the other portion of the lower portion of the main body portion, the attachment portion can be attached so as to span a bottom portion of the main body (14, See Fig. 5) portion and a vertical wall portion (16) of the main body portion that is connected to the bottom portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sindlinger by further configuring the attachment portion to span the bottom and vertical portions of the main body as claimed in order to allow the device to remain securely attached to the main body without user action.
Consider Claim 7, Sindlinger, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the attachment portion comprises a bottom attachment portion (40) that can be attached to and removed from the bottom portion of the main body portion, and a vertical wall attachment portion (23) that can be attached to and removed from the vertical wall portion of the main body portion, and wherein the bottom attachment portion and the vertical wall attachment portion can be attached and removed in the same direction  extending along the bottom portion of the main body portion or the same direction extending along the vertical wall portion of the main body portion (See Figs. 4 and 5).
Consider Claim 9, Sindlinger discloses all the features of the claimed invention, as described above, but does not disclose wherein the moving wheel is a caster wheel that can freely change direction about an axis that extends in a vertical direction.
Lunski discloses wherein the moving wheel is a caster wheel (50, 52) that can freely change direction about an axis that extends in a vertical direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sindlinger by further comprising a caster wheel in order to facilitate steering.
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claims 1, 5, 6 and 7 and further discloses wherein: one of the bottom attachment portion and the vertical wall attachment portion is an opening portion formed in the attachment portion, another one of the bottom attachment portion and the vertical wall attachment portion is a pin or a boss portion that is coupled to the attachment portion, one of the bottom attachment portion and the vertical wall attachment portion is attached to the main body portion by a bolt, and the other of the bottom attachment portion and the vertical wall attachment portion is attached to the main body portion by the pin or the boss portion being inserted into a boss portion or a pin of the main body portion, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with one of the bottom attachment portion and the vertical wall attachment portion is attached to the main body portion by a bolt being inserted into the opening portion and screwed to the main body portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618